WALDEN, Judge
(dissenting).
I respectfully dissent for two reasons.
First, on April 8, 1963 the trial court adjudicated the specific question of its jurisdiction which had been raised by the defendant. Finding jurisdiction, a summary decree was entered in favor of the plaintiff on May 6, 1964. The jurisdictional ruling and the summary decree were not appealed and the time therefor has long since expired. It was not until more than five years later on September 26, 1969 that the defendant again raised the identical question concerning jurisdiction. When defendant received an adverse ruling on this later motion, he perfected this appeal. It is my opinion that the earlier adjudication was res judicata on the question of jurisdiction and that it was not subject to being raised again in the fashion attempted by defendant.
Second, I am persuaded that the decision which simply and solely determined “that [T. K.] is the father of the bastard child born unto [D. B.] on the 26th day of October, 1962” was the fruit of an in rem action which determined the status as concerns the relationship between the child and the father and that it partakes in no way of an in personam action.
I would affirm.